In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00014-CR
     ___________________________

 MARHINOTA KEJUAN FORD, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1540587D


  Before Bassel, Womack, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

                                I. BACKGROUND

       Appellant Marhinota Kejuan Ford pleaded guilty to aggravated robbery and

was placed on six years of deferred-adjudication community supervision. The written

plea admonishments informed him that, if he violated any condition of his

community supervision, he would be entitled to an adjudication hearing, after which

the trial court could adjudicate him guilty and assess his punishment “anywhere within

the range provided by law.” Further, the admonishments informed Ford that his

charged offense was a first-degree felony which carried a penalty range of 5 to 99

years or life in prison and up to a $10,000 fine. Both Ford and his attorney signed the

plea admonishments and Ford acknowledged with his signature that he fully

understood the written admonishments and that he was aware of the consequences of

his plea.1

       While Ford was on community supervision, the State filed a petition to proceed

to adjudication alleging that he had violated its terms. At the revocation hearing on

the State’s petition, Ford pleaded true to the allegations. The trial court, without

admonishing Ford regarding the relevant range of punishment or consequences of

pleading true, adjudicated him guilty and sentenced him to fifteen years’ confinement.

Ford filed a motion for new trial which was overruled by operation of law.


       1
        Ford concedes that he was properly admonished when he pleaded guilty.


                                          2
       Ford raises one point on appeal: that the trial court erred when it failed to

admonish him at the revocation hearing as to the range of punishment for the

underlying offense and the consequences of pleading true to the allegations in the

State’s petition.   Specifically, he contends that this failure violated both his due

process rights as announced by the Supreme Court in Boykin v. Alabama and

Article 26.13 of the Texas Code of Criminal Procedure. See 395 U.S. 238, 242,

89 S. Ct. 1709, 1711 (1969); Tex. Code Crim. Pro. Ann. art. 26.13(a).

       We overrule Ford’s point. The Texas Court of Criminal Appeals has made it

abundantly clear that Article 26.13 does not require trial courts to admonish

probationers as to the consequences of a plea to a motion to revoke or adjudicate

guilt. See Gutierrez v. State, 108 S.W. 3d 304, 309 (Tex. Crim. App. 2003) (holding in

revocation context that trial courts are not required to admonish defendants pursuant

to Article 26.13); Harris v. State, 505 S.W.2d 576, 578 (Tex. Crim. App. 1974) (“We

hold that admonishments provided for in Article 26.13 . . . do not apply in revocation

of probation proceedings.”). Relatedly, discussing Boykin, the Court of Criminal

Appeals recognized that due process does not require a trial court to make Article

26.13 admonishments. Aguirre-Mata v. State, 125 S.W.3d 473, 475 (Tex. Crim. App.

2003) (“Boykin clearly did not hold that due process requires the equivalent of the

Article 26.13(a) admonishments or an admonishment on the range of punishment.”).

       Thus, neither due process nor Article 26.13 required the trial court to admonish

Ford about the range of punishment or the consequences of pleading true at the

                                           3
revocation hearing. And Ford does not point us to a statute or precedent that places

upon a trial court such a duty. For these reasons, we overrule his sole point on appeal

and affirm the trial court’s judgment.


                                                     /s/ Brian Walker

                                                     Brian Walker
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 22, 2022




                                          4